DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 10 August 2021, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 1-4 and 20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: the Abstract as filed is fewer than 50 words.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 depends from claim 13, and is therefore rejected for at least the reasons presented above with respect to claim 13.
Claim 17 recites the limitation "the arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-19 each depend from claim 17, and therefore are rejected for at least the reasons presented above with respect to claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-19
Claims 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 101157193 to Hita et al. (hereinafter “Hita”) in view of United States Patent 5,197,317 to Della Torre (hereinafter “Della Torre”).
Regarding claim 5, Hita teaches a method of imprinting a belt sheave (4) without removal of an associated belt, the method comprising: placing a first knurling wheel (10) of a tool (7) against a circumferentially extending section of a sheave (4) not in contact with the belt (2; see Fig. 1 and paragraph [0080] of the machine translation); and rotating the sheave (4; see paragraph [0083] of English machine translation). 
In the event that Applicant does not agree that the knurling wheel (10) of the tool (7) is a knurling wheel, it is known in the art of refurbishing sheaves to use knurling wheels.
For example, Della Torre teaches a tool (see Fig. 4) for producing knurling on a circumferentially outer surface of a cylindrical workpiece (4).  The tool includes at least a first knurling wheel (3; see Fig. 4) which engages the outer surface of the cylindrical workpiece (4; Col. 8, lines 48-62).  Della Torre teaches that the use of the tool facilitates repeatability and reduces operator action (see Col. 2, lines 17-30)
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hita to use a conventional knurling tool, such as the tool taught by Della Torre. (See MPEP 2143(C)).  One having ordinary skill in the art would reasonably expect that using another and conventional surface treating device would predictably produce knurled or textured surfaces in a conventional manner without modification of the principles of operation of Hita.  Further, the use of the automated device taught by Della Torre reduces the need for operator engagement with the knurling process.
Thus, the combination of Hita and Della Torre teaches the limitations of claim 5.
Regarding claim 6, the combination of Hita and Della Torre teaches the limitations of claim 5, and further Hita teaches biasing the first knurling wheel (10) against the sheave 
Regarding claim 7, the combination of Hita and Della Torre teaches the limitations of claim 6, and Della Torre teaches that the first knurling wheel (3) is biased against the sheave (4) via a jack screw (2’; see Col. 6, lines 1-6) of the tool (1).
Regarding claim 8, the combination of Hita and Della Torre teaches the limitations of claim 6, and further Della Torre teaches actuating a jack screw (2’; Col. 6, lines 1-6) of the tool to bias the first knurling wheel (3) against the sheave (4).
Regarding claim 9, the combination of Hita and Della Torre teaches the limitations of claim 8, and further Hita teaches that the first knurling wheel (10) is biased against an exposed section of a cylindrical surface of the sheave (see Fig. 1).
Regarding claim 10, the combination of Hita and Della Torre teaches the limitations of claim 5, and further Hita teaches that the first tool (7) is placed between two belt segments of the belt (2) and beneath the sheave (see Fig. 1).
Regarding claim 11, the combination of Hita and Della Torre teaches the limitations of claim 5, and further Hita teaches mounting a body of the tool (7) to a support structure (7 located on base member 8, resting on support 5; see Fig. 1) upon which the sheave (4) is rotationally engaged (see paragraph [0080] of machine translation).
Regarding claim 12, the combination of Hita and Della Torre teaches the limitations of claim 9, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the jack screw about a first pivot axis (see Col. 4, lines 5-34).
Regarding claim 13, the combination of Hita and Della Torre teaches the limitations of claim 11, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the jack screw about a first pivot axis (see Col. 4, lines 5-34).
Regarding claim 14, the combination of Hita and Della Torre teaches the limitations of claim 13, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the body about a second pivot axis (see Col. 4, lines 5-34; one having ordinary skill in the art could determine at least a collinear axis to the first axis with respect to the body).
Regarding claim 15, the combination of Hita and Della Torre teaches the limitations of claim 8, and further Della Torre teaches that a second knurling wheel (see Fig. 4; unnumbered knurling wheel opposite wheel 3) is biased against the sheave.
Regarding claim 16, the combination of Hita and Della Torre teaches the limitations of claim 15, and further Hita teaches mounting a body of the tool (7) to a support structure (7 located on base member 8, resting on support 5; see Fig. 1) upon which the sheave (4) is rotationally engaged (see paragraph [0080] of machine translation).
Regarding claim 17, the combination of Hita and Della Torre teaches the limitations of claim 16, and further Della Torre teaches pivoting a carrier (33’, 33’’) with respect to the arm as the jack screw (2’) pivots the arm with respect to the body (see Col. 4, lines 5-34), wherein the first and second knurling wheels (3) are rotationally engaged to the carrier.
Regarding claim 18, the combination of Hita and Della Torre teaches the limitations of claim 17, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the jack screw about a first pivot axis (see Col. 4, lines 5-34).
Regarding claim 19, the combination of Hita and Della Torre teaches the limitations of claim 18, and further Della Torre teaches that actuating the jack screw (2’) pivots the arm with respect to the body about a second pivot axis (see Col. 4, lines 5-34; one having ordinary skill in the art could determine at least a collinear axis to the first axis with respect to the body).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/23/2021